DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgement is made of Applicant’s claim of foreign priority under 35 U.S.C. 119(a)-(d).

Information Disclosure Statement
The information disclosure statements (“IDS”) filed on 11/22/2019 and 05/26/2020 were reviewed and the listed references were noted.

Drawings
The 27 page drawings have been considered and placed on record in the file. 

Specification
The title of the invention is generic and not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Status of Claims
Claims 1-20 are pending. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  

Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 

Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is “an input interface configured to …” in Claims 1-13.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter as follows.   

Claim 20 is directed to a "a computer program product comprising a recording medium …."  Although, the specification recites “… the software module may be stored in non-transitory computer readable recording media” (Paragraph [0194]), the specification does not explicitly exclude signal and carrier wave and transitory media from “recording media”.  The broadest reasonable interpretation of a claim drawn to a computer program product and a computer-readable medium typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent. See Subject Matter Eligibility of Computer Readable Media, 1351 OG 212 (26 Jan 2010). See MPEP 2111.01. Signals are nothing but the physical characteristics of a form of energy, and as such is nonstatutory natural phenomena. See, e.g., In re Nuitjen, 500 F. 3d 1346, 1357 (Fed. Cir. 2007)(slip. op. at 18)("A transitory, propagating signal like Nuitjen's is not a process, machine, manufacture, or composition of matter.' ... Thus, such a signal cannot be patentable subject matter.").  Accordingly, Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1-3, 10-16, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Li et al. (US 2019/0374183 (PCT filing date Nov. 21, 2017 and claiming  priority to Provisional Application No. 62/425,923)).

Consider Claim 1, Li discloses “A tomographic image processing apparatus comprising: a display” (Li, Fig. 1:108, the output); “an input interface configured to receive an external input” (Li, Fig. 1:102, the input and Paragraph [0025]); “a storage storing an input tomographic image of an object” (Li, Fig. 1:114, the database and memory 106; “and at least one processor” (Li, Fig. 1:104, the processor) “configured to: control the display to display the input tomographic image” (Li, Fig. 1, processor 104 acting on instructions 116 in the memory 106 and sending the results to output 108); “determine a material combination to be separated from the input tomographic image” (Li, Fig. 2, Step 1: material decomposition and Step 2, Iodine measurement); “and control the display to display material separation information corresponding to the determined material combination for a region of interest selected in the input tomographic image based on the external input” (Li, Paragraph [0047]: “Referring again to FIG. 1, the processor 104 may also be configured to generate a report, in any form, and provide it via output 108. In some aspects, the report may include information indicating the stenosis severity or degree of stenosis associated with the subject's vasculature. The report may also include raw or processed images, such as material density maps, as well as images indicating or highlighting various regions of a subject's vasculature, such as identified regions of stenosis, or regions associated with a particular material.), “wherein the input tomographic image is a spectral tomographic image comprising a plurality of tomographic images respectively corresponding to a plurality of energy levels” (Li, Fig. 2, Step 1, the multi-energy CT images and Paragraph [0046]).  

Consider Claim 2, Li discloses “The tomographic image processing apparatus of claim 1, wherein the at least one processor is further configured to select the material combination based on a type of the object or the external input” (Li, Paragraph [0030], “Using the generated material density maps, the processor 104 may then be programmed to measure material content in selected regions of interest (ROIs), such as ROIs associated with or encompassing vessel cross-sections. To this end, in some aspects, the processor 104 may be programmed to select various ROIs by applying different automated or semi-automated segmentation algorithms”).

Consider Claim 3, Li discloses “The tomographic image processing apparatus of claim 1, wherein the storage further stores the material separation information for each pixel in the input tomographic image, and wherein the at least one processor is further configured to control the display to display the stored material separation information based on the external input for selecting the region of interest” (Li, Figs. 2 and 6, the material density map and the iodine density map, respectively).

Consider Claim 10, Li discloses “The tomographic image processing apparatus of claim 1, wherein the region of interest is a region including at least one pixel” (Li, Paragraph [0046]: “Using an ROI 206 that encompasses the vessel cross-section, the iodine content or mass may be determined using pixels intensities in density map 202-B”).

Consider Claim 11, Li discloses “The tomographic image processing apparatus of claim 1, wherein the material separation information is displayed in a graph form indicating probability information regarding the determined material combination” (Li, Fig. 2, Step 3 and Paragraph 31: “The measured iodine content may then be used determine the stenosis severity”).

Consider Claim 12, Li discloses “The tomographic image processing apparatus of claim 1, wherein the material separation information is displayed in the input tomographic image as a color map representing a distribution of each material in the determined material combination” (Li, Paragraph [0067]: “Color-coded iodine density maps in the unit of mg/ml from the material decomposition. Also, color-coded calcium density maps can be generated”).

Consider Claim 13, Li discloses “The tomographic image processing apparatus of claim 1, further comprising a data acquirer configured to acquire raw data with respect to the object” (Li, Fig. 1, imaging system and Claim 1).

Claims 14-16 recite methods with steps corresponding to the functions of the apparatus elements recited in Claims 1-3, respectively.  Therefore, the recited steps of method Claims 14-16 are mapped to the proposed Li reference in the same manner as the corresponding elements in apparatus Claims 1-3, respectively.  

Claim 20 recites a computer program product comprising a recording medium storing a program with instructions corresponding to the functions of the apparatus elements recited in Claim 1.  Therefore, the recited instructions Claim 20 are mapped to the proposed Li reference in the same manner as the corresponding elements in apparatus Claim 1.  Additional Li discloses a memory storing non-transitory instructions (Li, Fig. 1: 106 and 116).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
a. Determining the scope and contents of the prior art.
b. Ascertaining the differences between the prior art and the claims at issue.
c. Resolving the level of ordinary skill in the pertinent art.
d. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 4, 5, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2019/0374183 (PCT filing date Nov. 21, 2017 and claiming  priority to Provisional Application No. 62/425,923)) in view of David Anderson (US 2016/0157802).

	Consider Claims 4 and 5, although Li discloses detection of stenosis and identification of the regions with stenosis (Li, Fig. 5 and Paragraph [0047]), it does not explicitly disclose displaying tumor or lesion and determination of information about the tumor or lesion.  However, in an analogous field of endeavor, Anderson relates stenosis with a tumor or lesion by reciting “a degree of occlusion of a lesion, which may be expressed as a percent diameter stenosis, a classification of a lesion, a degree of bending of a vessel of the vessel system, a length of a lesion, and/or a degree of calcification of a lesion (Anderson, Paragraphs [0051], last sentence).

Accordingly, before the effective date of the instant application, it would have been obvious to one of ordinary skill in the art to combine Li with Anderson to relate stenosis with lesion and identify the regions with lesion when stenosis is detected.  One of ordinary skill in the art would be motivated to combine Li and Anderson in order to create a robust and efficient diagnostic system that identifies tumors/lesions by measurement of the degree of stenosis for the region.  Therefore, it would have been obvious to combine Li and Anderson to obtain the inventions of Claims 4 and 5.

Claims 17 and 18 recite a method with steps corresponding to the functions of the apparatus elements recited in Claims 4 and 5, respectively.  Therefore, the recited steps of method Claims 17 and 18 are mapped to the proposed combination in the same manner as the corresponding elements in apparatus Claims 4 and 5, respectively.  Additionally, the rationale and motivation to combine Li and Anderson, presented in rejection of Claims 4 and 5, apply to these claims.  

Claims 6-9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2019/0374183 (PCT filing date Nov. 21, 2017 and claiming  priority to Provisional Application No. 62/425,923)) in view of Clark et al. (“Multi-energy CT Decomposition Using Convolutional Neural Networks” – IDS).

	Consider Claims 6, although Li discloses obtaining material separation (Li, detection of stenosis and identification of the regions with stenosis (Li, Fig. 2), it does not explicitly disclose “wherein the at least one processor is further configured to obtain a material separation model for acquiring the material separation information based on input tomographic image data of the input tomographic image by using training data which includes a plurality of pieces of spectral tomographic image data and is acquired when information about a proportion of each material and its energy attenuation value are known.”  However, in an analogous field of endeavor, Clark discloses a decomposition system that uses neural networks, CNNs, to arrive at material maps by processing multi-energy CT images (Clark, Section 2.2, and Fig. 1) .

Accordingly, before the effective date of the instant application, it would have been obvious to one of ordinary skill in the art to combine Li with Clark to train a neural network to decompose materials.  One of ordinary skill in the art would be motivated to combine Li and Clark in order to create a robust and convenient automated system and the results would have been predictable.  Therefore, it would have been obvious to combine Li and Clark to obtain the invention of Claim 6.

Claim  19 recites a method with steps corresponding to the functions of the apparatus elements recited in Claim 6.  Therefore, the recited steps of method Claim 19 are mapped to the proposed combination in the same manner as the corresponding elements in apparatus Claim 6.  Additionally, the rationale and motivation to combine Li and Clark, presented in rejection of Claim 6, apply to this claim.  


Allowable Subject Matter
Claims 7-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Siamak HARANDI whose telephone number is (571)270-1832.  The examiner can normally be reached on Monday - Friday 9:30 - 6:00 ET.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on (571)272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SIAMAK HARANDI/Primary Examiner, Art Unit 2662